Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151971                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151971
                                                                    COA: 320444
                                                                    Ottawa CC: 13-037693-FC
  JOSHUA LEE MOSHER,
             Defendant-Appellant.
  ________________________________________/

         On order of the Court, the application for leave to appeal the May 21, 2015
  judgment of the Court of Appeals is considered. We DIRECT the Ottawa County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address whether the defendant
  was sufficiently prejudiced by trial counsel’s failure to redact parts of the defendant’s
  statement to the police, in which the interrogating officer expressed his belief of the
  complainant, that an evidentiary hearing on the ineffective assistance of counsel is
  warranted. See People v Ginther, 390 Mich 436 (1973); People v Musser, 494 Mich 337
  (2013).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2016
           a0127
                                                                               Clerk